IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30990
                        Conference Calendar



MILTON JACKSON,

                                         Plaintiff-Appellant,

versus

HARRY LEE, Sheriff; PAUL CONNICK, JR,
24th Judicial District Prosecutor,
DEBORAH VILLEO, 24th Judicial District
Prosecutor; LAURIE BUTLER, 24th Judicial
District Prosecutor; DARLENE LEWIS, 24th
Judicial District Prosecutor; ANTOINETTE
ULMER; TERRY GRAFFEO; KENNETH J BECK,
Esquire; MICHAEL CORONA; MICHAEL CARRONE,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-2269-R
                       --------------------
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Milton Jackson, Louisiana prisoner # 399323, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

The district court concluded that Jackson was barred from

bringing his claims by Heck v. Humphrey, 512 U.S. 477 (1994), and

its progeny, because Jackson had not shown that his conviction


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30990
                                 -2-

had been invalidated or called into question.    The district court

also concluded the complaint should be dismissed because two

defendants were entitled to absolute witness immunity and one

defendant was a nonstate actor not alleged to have engaged in a

conspiracy with state actors.

     Jackson has not addressed or responded to the reasons for

judgment stated by the district court in its dismissal of his

complaint.    He thus has failed to brief these issues, and they

are waived.    See Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993);

Fed. R. App. P. 28(a)(9).    Because he has waived the only

appropriate issues on appeal, his appeal is dismissed as

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS; 5TH CIR. R. 42.2.